DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
Claims 1-7, 9-15, and 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
A review of the amendment to the specification was performed and it is acceptable.  An updated search has been performed and Applicants remarks and amendments filed on 11/15/2021 have been fully considered, and these remarks and amendments, along with the filed Terminal Disclaimer, have overcome the prior art.  The prior art of record, considered individually or in any reasonable combination fail to fairly show or suggest a claimed invention comprising, among other limitations, a PTP synchronization message is included in FlexE overhead and is exchanged between adjacent nodes over a synchronization channel via FlexE overhead, as substantially described in independent claims 1, 9, and 17.  
These limitations, in combination with the remaining limitations of claims 1, 9, and 17, are not taught nor suggested by the prior art of record. Claims 2-7, 10-15, and 18-20 depend from allowed claims and are therefore allowed for the same reasons.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474